Title: Advertisement, 1 November 1750
From: Franklin, Benjamin
To: 


Philadelphia, November 1. 1750
Whereas on Saturday night last, the house of Benjamin Franklin, of this city, printer, was broken open, and the following things feloniously taken away, viz. a double necklace of gold beads, a woman’s long scarlet cloak, almost new, with a double cape, a woman’s gown, of printed cotton, of the sort called brocade print, very remarkable, the ground dark, with large red roses, and other large red and yellow flowers, with blue in some of the flowers, and smaller blue and white flowers, with many green leaves; a pair of woman’s stays, covered with white tabby before, and dove-colour’d tabby behind, with two large steel hooks, and sundry other goods. Whoever discovers the thief or thieves, either in this or any of the neighbouring provinces, so that they may be brought to justice, shall receive Ten Pounds reward; and for recovering any of the goods, a reward in proportion to their value, paid by
Benjamin Franklin
